
	
		III
		112th CONGRESS
		1st Session
		S. CON. RES. 11
		IN THE SENATE OF THE UNITED STATES
		
			April 6 (legislative
			 day, April 5), 2011
			Mr. Inhofe submitted the
			 following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress with
		  respect to the Obama administration’s discontinuing to defend the Defense of
		  Marriage Act.
	
	
		Whereas, on February 23, 2011, President Barack Obama
			 ordered the Department of Justice to drop its defense of a central part of the
			 1996 law that bars the Federal Government from recognizing same-sex unions, the
			 Defense of Marriage Act (adding section 7 of title 1, United States Code), and
			 both President Obama and Attorney General Eric Holder concluded the law is
			 unconstitutional;
		Whereas President Obama himself has said that marriage is
			 something sanctified between a man and a woman;
		Whereas, passed by significant majorities in both chambers
			 of Congress and signed into law by President Bill Clinton, the Defense of
			 Marriage Act has never been overturned in any Federal lawsuit challenging that
			 Act's constitutionality by a Federal court, yet the Department of Justice has
			 decided not to defend that Act in Federal court;
		Whereas, on the contrary, the Department of Justice is
			 vigorously defending in numerous Federal courts across the country President
			 Obama’s signature health care reform law, the Patient Protection and Affordable
			 Care Act (Public Law 111–148), and the related Health Care and Education
			 Reconciliation Act of 2010 (Public Law 111–152), after the bills involved
			 barely passed both chambers of Congress on party line votes, and whose critical
			 individual mandate provision has been declared unconstitutional by separate
			 Federal district courts in the cases of Florida v. United States Department of
			 Health and Human Services, Case No.: 3:10–cv–91–RV/EMT (N.D. Fla., Jan. 31,
			 2011), and Virginia ex rel. Cuccinelli v. Sebelius, 728 F. Supp. 2d 768 (E.D.
			 Va. 2010); and
		Whereas the vast majority of Americans believe that
			 marriage should continue to be what it always has been—the legal and spiritual
			 union between one man and one woman: Now, therefore, be it
		
	
		That Congress—
			(1)condemns the Obama administration’s
			 direction that the Department of Justice should discontinue defending the
			 Defense of Marriage Act; and
			(2)demands that the Department of Justice
			 continue to defend the Defense of Marriage Act in all instances.
			
